NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JEROME NUBIN,                                 )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1240
                                              )
FRANK SCHWARTZ, Administrator of              )
South Florida Evaluation and Treatment        )
Center,                                       )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa Porter, Judge.

Jerome Nubin, pro se.

No appearance for Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.